Case 1:21-cr-00218-AT Document 36 Filed 09/07/21] Page dpaft
DOCUMENT
ELECTRONICALLY FILED

  

poc#:
DATE FILED: 9/7/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
Rie
21 218 (4)
OMAR ARIAS-CASILLA ,
Defendant(s).
X

 

OMAR ARIAS-CASILLA .
Defendant hereby voluntarily consents to

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

pes [es |

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Murat Erte /ES9- o&e

Omar Aréas~ Cast —___——
NI

Defendant’s Signature Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Omar Arias-Casilla Murat Erkan

Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

September 7, 2021 O}-
Date

ANALISA TORRES
United States District Judge
